United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3256
                                   ___________

Stacy Abram, Jr.,                      *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Department of Agriculture, (Sued as    * Eastern District of Arkansas.
United States of America),             *
                                       *         [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                          Submitted: September 6, 1999

                               Filed: September 27, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Following entry of judgment in his civil suit against the Department of
Agriculture (USDA), Stacy Abram, Jr. appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 damages claim. We affirm the dismissal of this claim because Mr.
Abram may not seek such relief against USDA, a federal agency, under section 1983.
See West v. Atkins, 487 U.S. 42, 48 (1988) (§ 1983 plaintiff must show alleged

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
deprivation of constitutionally protected right was committed by person acting under
color of state law); Hindes v. Federal Deposit Ins. Corp., 137 F.3d 148, 158 (3d Cir.
1998) (finding no authority to support conclusion federal agency is “person” subject
to § 1983 liability, whether or not in alleged conspiracy with state actors); Davis v.
United States, 439 F.2d 1118, 1119 (8th Cir. 1971) (per curiam) (“By its plain language
the statute does not authorize redress against the United States.”); cf. Will v. Michigan
Dept. of State Police, 491 U.S. 58, 64, 71 (1989) (neither state, nor its officials acting
in their official capacities, are “persons” under § 1983). Mr. Abram’s claim, even if
construed as one brought under Bivens v. Six Unknown Named Agents of Fed. Bureau
of Narcotics, 403 U.S. 388 (1971), still fails because Bivens also is not a basis upon
which to sue a federal agency and Mr. Abram did not name any individuals as
defendants. See Federal Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484-86 (1994)
(refusing to extend Bivens to federal agencies and noting individual must be named as
defendant under Bivens). Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-